DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2021 has been entered.
 
Claims 1—20, are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1—3, 5—11, and 13—20  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Campbell” et al. [US 8,909,660 B2] in view of “High” et al. [US 2018/0167200 A1].
Regarding Claims 1, 9 and 17: Campbell disclose A computing system, method, and non-transitory computer readable medium comprising: a processor [see FIGS.1 and 2A, where network interface having computing devices (which includes memory/processor) are disclosed] configured to: 
create metadata of medical data of a user which includes a unique identifier of the user and a searchable description of the medical data [see FIGS.2A—3 and 5, where Campbell disclose medical data having unique identifier (for e.g., PHR 32, having unique identifier 36; such that the records are stored in CCD or XML encoding, etc.): column 3, line 64 to col.5, line 57];
encrypt the medical data to generate encrypted medical data; and generate a data block that has stored therein the created metadata of the medical data and the encrypted medical data [see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24 and col.9, lines 1—24;]; 

Campbell does not disclose; but, High, analogues art, disclose store created metadata of medical data from a previous data block on a blockchain within a header of the data block to create a link between the data block and previous data block on the blockchain, and store generated data block within the blockchain [see FIG.4, where High disclose new medical block 118 including hash of the previous block’s header 117a; which is linking block 117 and 118 with blockchain].
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of Campbell by incorporating the blockchain teaching of High for the benefit of securely obtaining medical record stored on the blockchain for patient from a wearable device.

Campbell in view of High further disclose claims 2, 10 and 18. The computing system/method/medium, wherein the searchable description of the medical data comprises a textual description of a type of the medical data [see FIGS.2A—3 and 5, where Campbell disclose (especially FIGS.3 and 5), textual description]. 

Campbell in view of High further disclose claims 3 and 11, The computing system/method, wherein the processor is configured to encrypt the medical data based see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24;]; 

Campbell in view of High further disclose claims 5, 6, 13, 14 and 19, 20. The computing system/method/medium, wherein the processor is further configured to generate and output a search interface configured to receive input and perform a search of metadata stored on the distributed ledger based on the received input [see FIG.4, where High disclose new medical block 118 including hash of the previous block’s header 117a; which is linking block 117 and 118 with blockchain]; wherein the encrypted medical data stored on the distributed ledger satisfies security and privacy regulations of the medical data [see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24;]. 
The motivation to combine is the same as that of claim 1 above.

Campbell in view of High further disclose claims 7 and 15. The computing system/medium, wherein the processor is further configured to receive a request, via the distributed ledger, for access to the medical data from a data consumer [see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24;]. 
The motivation to combine is the same as that of claim 1 above. 

And Campbell in view of High further claims 8 and 16. The computing system/medium, wherein the consent further includes access to an encryption key used to encrypt the medical data stored on the blockchain [see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24 and col.9, lines 1—24 of Campbell; See FIG.4, where High disclose new medical block 118 including hash of the previous block’s header 117a; which is linking block 117 and 118 with blockchain]. 
The motivation to combine is the same as that of claim 1 above.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Campbell” et al. [US 8,909,660 B2] in view of “High” et al. [US 2018/0167200 A1], and/or further in view of “Kamakari” et al. [US 10,129,028 B2].
 Campbell in view of High further disclose claims 3 and 11 disclose public key encryption [see Campbell disclose protecting metadata 132 with public key encryption].
Additionally, Kamakari, analogues art, disclose claims 4 and 12. The computing system/medium, wherein the processor is further configured to encrypt the symmetric key based on a public key and store the encrypted symmetric key within the generated data block [see Abstract; FIGS.3 and 5, where Kamakari disclose key generation module, and encryption, etc.]. equality verification using relational encryption. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AMARE F TABOR/Primary Examiner, Art Unit 2434